Citation Nr: 0948678	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to 
include a secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to 
December 1968 and from January 1976 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

When the case was previously before the Board, in June 2008 
and June 2009, it was remanded for further development.  The 
requested development has been completed and the Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension as the result of 
disease or injury during either period of active service.  

2.  Hypertension was not manifested to any degree within the 
year after the Veteran completed either period of active 
service.  

3.  The Veteran does not have hypertension as the result of a 
service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in July 2005.  It provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
January 2006.  The Board also notes that in the May 2006 and 
August 2009 additional notice letters were provided regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
prejudiced by this late notice, as the claim is being denied 
and neither a rating nor an effective date will be assigned.  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and a medical 
opinion on the Veteran's claim of secondary service 
connection has been obtained.  There is no claim that the 
current hypertension is connected to a disease or injury 
during service, so an opinion on direct service connection is 
not needed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

The Veteran seeks service connection for hypertension.  
Hypertension for VA compensation purposes means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009).  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The service treatment records do not document any elevations 
in blood pressure.  The report of the examination for 
service, in September 1965, shows a normal heart and vascular 
system, and a blood pressure within normal limits.  On 
examination for separation from service, in December 1968, a 
normal blood pressure was recorded and a physician reported 
that the Veteran's heart and vascular system were normal.  
The Veteran was examined for service in May 1974 and his 
blood pressure, heart and vascular system were normal.  

There is no claim that the current hypertension is connected 
to a disease or injury during service.  There is no competent 
evidence of hypertension or any relevant disease or injury 
during service.  Moreover, there is no competent evidence 
connecting the current hypertension to service.  That is, 
there is no lay evidence of a continuity of symptomatology 
linking the current hypertension to a disease or injury in 
service; and there is no medical evidence of such a 
connection.  Therefore, there is no basis for direct or 
primary service connection.  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, there is no competent 
evidence that hypertension was manifested to any degree in 
the year following either period of service.  Consequently, 
hypertension may not be presumed to have been incurred in 
service.  

The Veteran's claim is that his service-connected diabetes 
mellitus has caused his hypertension.  Service connection may 
be granted for a disability which is proximately due to and 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  Such secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2009); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A diastolic blood pressure reading of 90 was recorded at a VA 
facility in May 1986.  Hypertension was not diagnosed at that 
time.  There were normal blood pressure readings in October 
1985 and June 1986.  When the Veteran was seen at the VA 
clinic in April 2001, he gave a history of type II diabetes 
being diagnosed in 1993 and hypertension being diagnosed in 
2000.  He took medication for both.  Subsequent VA clinical 
notes show that both conditions increased in severity and 
required changes in medication.  

Review of the VA clinical notes discloses one comment that 
supports the Veteran's claim.  

A VA Diabetes Management Clinic Follow-up Note, dated in June 
2006 discussed the extent and treatment of the Veteran's 
diabetes mellitus.  It was noted that the type II diabetes 
had worsening control of blood sugar and changes were 
recommended in medication.  The assessment also included 
hypertension.  It was noted that his blood pressure was at 
goal and it was recommended that he continue his current 
medication.  There was a comment that the blood pressure was 
likely related to the diabetes mellitus, without further 
explanation.  

The rest and remainder of the evidence is against the claim.  
None of the remaining clinical notes from 2001 to 2009 
indicate that the service-connected diabetes mellitus caused 
the hypertension or made it worse.  

The Veteran was seen for a VA examination in November 2005.  
He asserted that several conditions were complications of his 
service-connected diabetes mellitus.  It was noted that he 
had been complaining of a history of hypertension for 2 or 3 
years.  The Veteran was examined and reports of X-rays and 
laboratory studies were reviewed.  The examining physician 
related 4 of the Veteran's diagnoses to his diabetes 
mellitus.  The doctor was very clear in his opinion and 
explanation as to hypertension:
Hypertension is not caused by his Diabetes mellitus type 
II, there are no signs of diabetic neuropathy or renal 
insufficiency.  On review of HARRISON'S TEXT BOOK OF 
INTERNAL MEDICINE, 16th Edition, under the Hypertensive 
Chapter, Diabetes mellitus type II is not a cause of 
Hypertension.  

The report of a December 2005 VA examination reflects the 
Veteran's claim that a visual disability was the result of 
diabetic retinopathy and hypertension.  The Veteran was 
examined.  His chart and claims folder were reviewed.  
Diagnoses included branch retinal vein occlusion (BRVO) and 
the examiner opined that it was most likely caused by or a 
result of to be related to service-connected conditions of 
diabetes mellitus and hypertension.  It is not clear from the 
report why the examiner assumed that hypertension was a 
service-connected condition.  Without an explanation or other 
support, the examiner's reference to hypertension as a 
service-connected condition appears to be a simple error in 
reporting the facts rather than an expression of an opinion 
on service connection.  

A VA examination for diabetes was done in October 2006, with 
responses to extensive questions.  Pertinent here were the 
following questions and answers:  
Possible diabetes related condition(s):  Cardiovascular 
disease; 
Diagnosis of this potentially related condition:  
Essential hypertension;  
Is this a complication of diabetes:  No;
Rationale that it is not a complication:  He has no 
neuropathy;
Is this a condition that is worsened or increased by the 
Veteran's diabetes:  No.  
These responses may seem contradictory when taken out of 
context.  Taken in context, we find that similar questions 
were asked for diabetic retinopathy and peripheral 
neuropathy.  In both of those cases, the examiner expressed 
opinions to the effect they were complications of diabetes 
and explained why.  As finder of fact, the Board finds that 
the above set of questions and answers reflects that the 
examiner considered the Veteran's claim that essential 
hypertension was a possible diabetes related condition.  
Then, the doctor expressed the opinion that the essential 
hypertension was not a complication of diabetes.  The doctor 
explained the basis for that opinion.  This was followed by 
an opinion to the effect that the hypertension was not 
worsened or increased by the service-connected diabetes.  

A VA Diabetes Management Clinic Follow-up Note, dated in June 
2007 noted the Veteran's diabetes mellitus had complications 
of retinopathy, diabetic peripheral neuropathy, 
microalbuminuria, charcoat foot; and comorbidities of 
hypertension, erectile dysfunction, and hyperlipidemia.  In 
light of the June 2006 comment, it is significant that the 
diabetic specialist listed hypertension as another disability 
and not as a complication of diabetes mellitus.  

Pursuant to the remand of the Board, a medical opinion was 
obtained in August 2009.  The claims file, private treatment 
records, service treatment records, and VA medical records 
were reviewed.  The physician expressed an opinion to the 
effect that the Veteran's hypertension was not permanently 
aggravated by his service-connected diabetes mellitus.  The 
doctor explained that current medical literature, such as 
HARRISON'S PRINCIPLES OF INTERNAL MEDICINE, does not support 
that diabetes mellitus causes or aggravates or increases the 
severity of hypertension.  

Conclusion

The Veteran's position is not without support.  However, the 
comment that blood pressure was likely related to the 
diabetes mellitus, without any further explanation is 
outweighed by several opinions to the contrary.  Those 
opinions are not only clear.  More importantly, they have 
explanations of the reasoning involved.  So, they carry more 
probative weight.  The clear  preponderance of the evidence 
in this case is against the claim.  Therefore, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  




ORDER

Service connection for hypertension is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


